 ROESCH LINES, INCRoesch Lines, IncandSouthern California DistrictCouncil of Laborers and its affiliated Laborers' In-ternationalUnion ofNorthAmerica,Local 1184,affiliatedwithLaborers'InternationalUnion ofNorth America,AFL-CIO,PetitionerCase 21-RC-14050May 28, 1976DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Joseph MConnors Following the hearing and pursuant to Sec-tion 102 67 of the National Labor Relations BoardRules and Regulations and Statements of Procedure,Series 8, as amended, and by direction of the Region-alDirector for Region 21, this case was transferred tothe National Labor Relations Board for decisionThe Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error They are hereby affirmedUpon the entire record in this proceeding, theBoard findsIPetitioner petitioned for a unit consisting of allof Employer's employees employed at the San Ber-nardino, Riverside, and Palm Springs, California, fa-cilitiesIThe employees sought by Petitioner includeall charter bus drivers, schoolbus drivers, mechanics,and maintenance personnel Employer contends thatthe Board should not assert jurisdiction over what isan essentially local schoolbus operation servicing pri-marily political subdivisions of the State of Califor-niaAssuming that the Board asserts jurisdiction,Employer further contends that the unit found ap-propriate should be limited to charter bus drivers atEmployer's Riverside and San Bernardino locations,thereby excluding all schoolbus drivers, mechanics,and maintenance personnel 2On November 12, 1975, Associated Charter BusCompany, San Bernardino Division, a wholly ownedsubsidiary of ARA Services, Inc, filed motions tointervene, to dismiss the petition, and to remand pro-ceedings and reopen hearing, on the ground that Em-ployer has lost the contract for provision of school-bus transportation services to the San BernardinoUnified School District, and that such services arenow being provided by Associated Charter Bus Com-iPetitioner, however, has also expressed its willingness to participate inan election directed in any one of several alternative units or in any unitfound appropriate by the Board2This would exclude all Palm Springs drivers since the Palm Springslocation apparently is not engaged in the provision of nonschool-relatedcharter bus services203pany Thereafter, the Board issued a Notice To ShowCause, requesting that all parties indicate "why thefacts asserted by Associated Charter Bus Companyshould not be regarded as true and whether the Em-ployer continues to be engaged in the provision ofany school bus transportation services within thegeographical areas covered by the petition " Thereaf-ter,on February 6, 1976, Petitioner filed a responseto the Notice To Show Cause which acknowledgedthatAssociated Charter Bus Company is now pro-viding schoolbus transportation service to the SanBernardino Unified School District Employer didnot file a response to the Notice To Show Cause Inlight of the foregoing, we conclude that Employer isno longer engaged in the provision of schoolbus serv-ices to the San Bernardino Unified School DistrictAccordingly, we hereby grant the motion of Associ-ated Charter Bus Company to intervene in this pro-ceeding and its motion to dismiss the petition, butonly insofar as it relates to Petitioner's request to rep-resent schoolbus drivers providing services to the SanBernardino Unified School District In all other re-spects, the motions of Associated Charter Bus Com-pany are hereby deniedEmployer is a California corporation engaged inthe transportation of passengers and baggage insouthern California and adjoining States Pursuant tocontracts with the Riverside Unified School Districtand the Riverside County superintendent of schools,Employer provides schoolbus services to the River-sideUnified School District and to the County ofRiverside for the transportation of handicapped chil-dren to and from Palm Springs Unified School Dis-trict schools 3During calendar year 1974, Employer's gross reve-nue exceeded $2,400,000 which included revenue de-rived from the provision of charter bus services val-ued at $1,100,000 and the provision of schoolbusservices valued at $1,300,000Of the latter figure,$50,000 was for services provided to private nongov-ernmental customers However, of the approximate-ly $1,250,000 derived from the transportation of pu-pils to and from schools on regularly assigned schoolroutes and field trips relative to the contracts be-tween Employer and school districts, more than$720,000 was derived from Employer's operations in-volving the San Bernardino Unified School Districtwith respect to which the petition has been dismissedApproximately $400,000 was derived from the provi-sion of schoolbus services to the Riverside Unified3The record reflects that Employers contract with the San BernardinoUnified School District for the provision of schoolbus services was to termi-nate June 30 1975 According to Associated Charter Bus Company s mo-tion to intervene Associated was awarded a contract by that district andthereby replaced Employer with respect to the provision of schoolbus services to that district on October 31 1975224 NLRB No 16 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchool District and $125,000 was for schoolbus serv-ices provided to the Palm Springs schools Of theapproximately $1,100,000 received from Employer'scharter bus service, $850,000 4 was derived from serv-ices provided to private, nongovernmental, and non-school-related customers Of the total charter service,at least $300,000 was for transportation from Califor-nia across state lines, approximately $50,000 ofwhich was for services rendered directly to customerslocated outside of California During that same peri-od, Employer purchased goods directly from custom-ers outside California in excess of $50,000In determining the jurisdictional issue involvedhere, the Board must consider whether Employer isexempt from the Act's coverage because of its con-tractual relationshipswith the exempt employers,Riverside Unified School District and the RiversideCounty superintendent of schools 5 Where the serv-ices performed by an independent contractor are in-timately connected with the exempted functions ofthe governmental entity, the Board has found thatthe independent contractor shares the exemption 6Here, the Board's inquiry therefore requires an ex-amination of the relationship of the services per-formed by Employer to the exempted functions ofthe school districtsIn this vein, the record reveals that, pursuant to itscontractual agreements with the school districts, Em-ployer is required to comply with provisions of theCalifornia Education Code, California Administra-tiveCode, California Vehicle Code, and any otherregulations prescribed by the State Board of Educa-tion, State Department of Education, or any othergoverning state or county agency relating to the safetransportation of pupils or to the equipment or oper-ation of the buses In addition, the school districtshave final approval over routes and scheduling, spec-ify the types of buses to be used and the numberwhich must be available to insure uninterrupted ser-vice, and require Employer to submit monthly re-ports concerning miles driven, driver hours worked,and fuel usage Schoolbus drivers, moreover, are re-quired to engage in a State-mandated driver trainingprogram This program, which involves between 404Of this figure, approximately $800 000 was provided by the San Bernar-dino location and $50,000 was provided by the Riverside location There arealmost no charter bus services provided by Employers Palm Springs facili-ty5Sec 2(2) of the Act excludes from the definition of `employer ` anywholly owned Government corporationor any State or political subdivision thereof'6 See e gTransit Systems Inc221 NLRB 299 (1975)Rural Fire ProtectionCompany216 NLRB 584 (1975) (Member Fanning, dissenting on theground that the Board s application of the intimate connection standard hasincluded,as animportant factor consideration of the amount of controlretained by an employer o%er the employment conditions of its employees)to 60 hours of training,' is divided between a behind-the-wheel portion and a classroom portion Theclassroom portion is conducted by the director oftransportation, an employee of the Riverside SchoolDistrict 8While it is not mandatory that pupils be transport-ed to school in school district buses, it is noteworthythat, absent Employer's unsatisfactory performance,the school districts may not engage any other em-ployer to provide schoolbus services Nor does therecord suggest the existence of any commercial orpublic transportation within the school districts in-volved which is comparable to the transportationservices provided by EmployerInthesecircumstances, it is apparent thatEmployer's provision of transportation services forschool districts is so intimately related to the schooldistricts' functions as to warrant the conclusion thatsuch services are, in effect, a municipal functionWetherefore shall decline jurisdiction over Employer'soperations insofar as they involve the provision ofschoolbus services to school districtsAccordingly,with respect to employees requested by Petitionerwho are performing these services for the RiversideUnified School District and the Palm Springs Uni-fied School District, Employer shares the school dis-tricts' exemptions from the Board's jurisdiction 9In reaching this conclusion, we note, moreover,that the Board traditionally has refused to assert ju-risdiction over employers engaged primarily in localbus services 10 Since Employer's school-related oper-ations are essentially local in character and operateprimarily in aid of local communities and of theState in the field of education, they do not qualify forjurisdictional purposes under the Board's standardgoverning transit systemsIt is apparent, though, that Employerisalso en-gaged in transit operations other than schoolbus op-erationswhich directly and indirectly affect com-merce and which produce annual revenues in excessof $250,000 Accordingly, we find that it would effec-7The state portion of the driver training program is exactly the same forall schoolbus drivers Each district, however appears to have its own set ofregulations over and above state law that pertain strictly to that districtsoperationsPursuant to contract,the school districts agree to share withEmloyer one half of the cost of drivers'wages during actual training time8pThis is the school district representative who oversees Riverside's con-tractwith respect to routes and scheduling In addition he occasionallyholds drivers meetingseWhether the school districts exercise sufficient control over these serv-ices aswouldconstitute a separate basis for declining jurisdiction here is amatter we need not consider Member Fanning disagrees with this view forreasons expressed in In6 supraand fn It,infra10 SL Lines, Inc, d/b/a Pacific Scenic Lines164 NLRB 1179 (1967)Camp Baumann Buses Inc and V S Buses Inc142 NLRB 648 (1963),Raybern Bus Service, Inc,128 NLRB 430 (1960)In declining jurisdictionthe Board has ruled that such employers are not transit enterprises withinthe jurisdictional standards ofCharleston Transit Company123 NLRB 1296(1959) ROESCH LINES, INCtuate the purposes of the Act to assert jurisdictionover Employer's operations only insofar as they in-volve the provision of nonschool-related charter busservices it2 The labor organization involved claims to rep-resent certainemployees of the Employer3A question affectingcommerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act4Having determined to assert jurisdiction basedonly upon Employer's nonschool-related charter busservices, the nonexempt aspect of Employer's opera-tions, theissue remainsas to what constitutes theappropriate unit for purposes of collective bargain-ing Inlight of our jurisdictional finding herein, wefurther conclude that the unit found appropriateshould be limited to employees of the Employer whoare engaged in the provision of nonschool-relatedcharter busservicesThe record reveals, however,that while Employer employs a number of regularlyassigned schoolbus drivers and regularly assignedcharter bus drivers, schoolbus drivers may devote aconsiderable portion of their time to performingcharter bus services for nonschool customers Therecord also indicates that there is frequent inter-change of drivers between Employer's different loca-tions 12 In addition, Employer has a number of stand-by or relief drivers who regularly perform bothcharter services and schoolbus services, thus func-tioning ina dual capacity 13 In accordance with prin-ciples enunciatedinBerea Publishing Company,1411For reasons expressed inWe Transport Inc and Town Bus Corp215NLRB 497 (1974), Members Fanning and Jenkins would assert jurisdictionover Employer's entire operations including Employer's schoolbus opera-tionsAs expressed in his dissenting opinion inRural Fire Protection Company,216 NLRB 584 (1975), Member Fanning is of the view that in resolvingthe jurisdictional issue here the Board,as in the earlier cases should focuson the amount of control Employer has retained over the employment con-ditions of its employeesMember Fanning's consideration of the record herepersuades him that Employer has sufficient control over the employmentconditions of all of its employees to warrant the conclusion that meaningfulbargaining could take place without approval or participation of the schooldistricts]zAt the time of the hearing 20 to 25 percent of Employers manpoweroverall was devoted to charter servicesWhile at the Riverside facility onlyabout 5 percent of worktime was devoted to charter driving it is also appar-ent that the transfer of drivers between Riserside and San Bernardino oc-curred almost daily13Although relief drivers work on an on-call basis they are not part timeemployeesRather they work steadily and generally average almost asmany hours per week as the regular schoolbus and charter bus drivers14 140 NLRB 516 (1963) See alsoRaymond A Gartman d/b/a WGK Radio201 NLRB 763 776 (i973) (dual-function employee performing unit205drivers performing both charter bus services andschoolbus services should be included in the unit ifthey perform charter bus services for sufficient peri-ods of time to demonstrate that they have a substan-tial interest in the unit's working conditions 15Petitioner also seeks to represent mechanics andmaintenance personnel The school districts exerciseno control over the working conditions of the serviceand maintenance employees In light of the central-ized control of labor relations for Employer's loca-tions, the interchange and contact among all employ-ees of Employer's different locations, and the shareduniform fringe benefit policies of all employees at allof Employer's locations, we shall include service andmaintenance personnel in the unit found appropri-ate 16ConclusionUpon the entire record and for the aforementionedreasons, we shall direct an election among employeesin the following unit, which we have found to beappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the ActAll charter bus drivers, relief charter bus drivers,mechanical employees and cleanup employeesemployed by the Employerat its Palm Springs,Riverside, and San Bernardino locations, ex-cluding all office clerical employees, schoolbusdrivers and relief schoolbus drivers employed bythe Employer at all its locations 17 and guardsand supervisors as defined in the Act[Direction of Election andExcelsiorfootnote omit-ted from publication Iwork approximately 25 percent of the time included in unit),Kraft FoodsDivision of Kraftco Corporation198 NLRB 632 (1972),Florida SouthernCollege196 NLRB 888, 890 (1972)15At thetime of the hearing there were approximately 85 regularly assigned schoolbus drivers at the San Bernardino facility Since Employer isno longer providing schoolbus services to the San Bernardino UnifiedSchool District it is not apparent what duties,if any, these drivers are nowperforming or whether they are still employed by the Employer16At the time of the hearing,Employer's Palm Springs operation wasconcerned essentially with the busing of handicapped children to facilitiesspecially equipped and staffed to accommodate handicapped students Al-most no charter bus services emanate from Palm Springs The record re-veals however that one employee at the Palm Springs location functions asa combination relief driver and maintenance employee Since it is not clearfrom the record whether this employee s maintenance duties would give hima community of interest with other unit employees sufficient to warrant hisinclusion in the unit, we shall permit him to vote subject to challenge" This excludes all of Palm Springs' regular schoolbus drivers